Citation Nr: 0915505	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and bypass 
surgery.  

2.  Entitlement to service connection for gallstones.  

3.  Entitlement to service connection for pancreatitis.  

4.  Entitlement to service connection for residuals of a 
cholecystectomy.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for scars.  

7.  Entitlement to service connection for gastroesophageal 
reflux disease.  

8.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1972, and from August 1980 to April 1998.  There was also 
additional active service, as the most recent DD Form 214 
indicates a total of 7 years, 10 months, and 16 days of prior 
active service before the tour that began in August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
coronary artery disease, gallstones, pancreatitis, residuals 
of a cholecystectomy, diabetes mellitus, scars, hemorrhoids, 
and gastroesophageal reflux disease.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In August 2008, the Veteran testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  
At that time, he also withdrew his appeal of the issue of 
entitlement to service connection for hemorrhoids; thus, that 
issue is no longer before the Board.  See 38 C.F.R. § 20.204 
(2008).  

The issues of entitlement to service connection for 
gallstones, pancreatitis, residuals of a cholecystectomy, 
diabetes, gastroesophageal reflux disease, and scars are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  On August 27, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal is requested 
for a claim of entitlement to service connection for 
hemorrhoids.

2.  Competent evidence has been presented establishing onset 
of hypertension during military service, resulting in a 
subsequent diagnosis of coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

2.  Entitlement to service connection for coronary artery 
disease, with hypertension, status post myocardial infarction 
and bypass surgery, is granted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue remaining in 
appellate and being adjudicated at this time, given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for coronary artery 
disease, status post myocardial infarction and bypass 
surgery.  He has alleged he developed hypertension during 
active military service, which subsequently resulted in his 
coronary artery disease.  Because the Veteran has alleged his 
hypertension was incurred during service, and was a precursor 
to his coronary artery disease, that inextricably-intertwined 
issue is also before the Board.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2008).  

In the present case, the Veteran's service treatment records 
contain several references to elevated blood pressure 
readings during his final period of service, from 1980 to 
1998.  An April 1993 clinical notation recorded blood 
pressure readings of 167/88 and of 151/81 10 minutes later.  
A history of borderline high blood pressure readings was 
noted.  On a July 1993 over 40 military medical examination, 
his blood pressure was again borderline elevated.  A 
concurrent cardiovascular risk screening noted several 
abnormal risk factors for cardiac problems, including 
smoking, elevated blood pressure, and elevated cholesterol 
ratios.  Borderline high blood pressure readings were again 
noted in October 1993.  While receiving dental treatment in 
June 1997, the Veteran's blood pressure was noted to be high.  
Exercise and diet adjustment were recommended.  However, on 
his military retirement medical examination in July 1997, his 
blood pressure readings were within normal limits.  

Post-service, the Veteran continued to exhibit elevated blood 
pressure readings, resulting in a diagnosis of systolic 
hypertension in June 1999.  He was subsequently placed on 
medication.  

In April 2008, the Veteran was examined by VA to determine 
the etiology of his hypertension and coronary artery disease.  
His claims file was also reviewed in conjunction with the 
examination.  The examiner noted the Veteran's numerous 
elevated blood pressure readings during military service, and 
the diagnosis of hypertension given slightly more than a year 
thereafter.  Based on this evidence, the examiner concluded 
that it was as likely as not the Veteran's hypertension first 
manifested during military service.  He noted that essential 
hypertension is not a disease of sudden onset, but one which 
will manifest in elevated readings over a variable period 
before becoming fixed at an elevated level.  In a subsequent 
June 2008 statement, this same examiner determined it was as 
likely as not the Veteran's hypertension contributed to his 
coronary artery disease and subsequent myocardial infarction.  
While the Veteran's elevated cholesterol played the primary 
role, according to the examiner, his hypertension remained a 
contributing factor.  

The April 2008 VA opinion is found to be highly probative, as 
it was offered following a review of the claims folder.  
Moreover, such opinion is not refuted by any other competent 
evidence of record.  Thus, the preponderance of the evidence 
of record favors the Veteran's claim.  

In conclusion, the Board finds the evidence sufficient to 
establish service connection for coronary artery disease, 
with hypertension, status post myocardial infarction and 
bypass surgery.  Resolving reasonable doubt in the Veteran's 
favor, service connection for coronary artery disease and 
hypertension is therefore granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim of entitlement to service connection for 
hemorrhoids is dismissed.

Entitlement to coronary artery disease with hypertension, 
status post myocardial infarction and bypass surgery, is 
granted.  




REMAND

The Veteran also seeks service connection for gallstones, 
pancreatitis, diabetes, residuals of a cholecystectomy, and 
gastroesophageal reflux disease.  He has alleged that his 
gallstones are the result of, or are otherwise aggravated by, 
his coronary artery disease.  In turn, his gallstones 
resulted in or otherwise contributed to his pancreatitis, 
diabetes, cholecystectomy, and gastroesophageal reflux 
disease.  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
the Veteran has been afforded service connection for coronary 
artery disease, VA must address whether an etiological link 
exists between this disease and the Veteran's claimed 
disabilities above.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

The Board also observes that the Veteran seeks service 
connection for scars, claimed as surgical scars resulting 
from his various medical procedures.  Review of the medical 
record indicates he has undergone surgical procedures for 
both a service-connected disability, coronary artery disease, 
and for disabilities on appeal but not yet service-connected, 
such as an abdominal pseudocyst.  Therefore, because this 
issue is inextricably intertwined with other claims being 
remanded for additional development, it will be deferred 
pending resolution of the aforementioned service connection 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, as noted above, service connection may be 
awarded for any disability, to include surgical scars, which 
is due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As currently 
presented, the evidence is insufficient to determine what 
scarring or other residuals currently exist due to the 
Veteran's coronary artery disease; therefore, a VA medical 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
forwarded to a medical expert in internal 
medical for the purpose of determining the 
etiology of his claimed gallstones, 
pancreatitis, diabetes, residuals of a 
cholecystectomy, and gastroesophageal 
reflux disease.  The Veteran himself need 
not be scheduled for physical examination 
unless such examination is determined to 
be necessary by VA's medical expert.  All 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing his medical history, the 
examiner should address the following 
questions:  
    
    a.  Is it at least as likely as not the 
Veteran's gallstones, pancreatitis, 
abdominal pseudocyst, or gastroesophageal 
reflux disease had their onset during 
service?  
    
    b.  Is it at least as likely as not the 
Veteran's diabetes had its onset during 
service or within a year thereafter?  
    
    c.  Is it at least as likely as not the 
Veteran's service-connected hypertension 
and/or coronary artery disease caused, 
contributed to, or otherwise aggravated 
(i.e., made permanently worse) any of the 
above disabilities?  
    
    In addressing the above questions, the 
examiner is cautioned that 
hypercholesterolemia and/or hyperlipidemia 
are not disabilities in and of themselves, 
but merely laboratory findings, for VA 
purposes.  Therefore, regardless of 
whether hypercholesterolemia and/or 
hyperlipidemia manifested during military 
service, any disability which results 
therefrom must nonetheless manifest during 
military service, or result from a 
service-connected disability, to warrant 
service connection.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  The Veteran should be scheduled for a 
VA dermatological examination to determine 
the presence and etiology of any surgical 
scars for which he claims service 
connection.  The examiner should note the 
size of any surgical scar found, the 
reason for the underlying surgery, and any 
impairment resulting therein.  The scar 
should be fully described, to include 
whether it is linear, superficial, 
adherent, etc.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, the RO should then adjudicate 
the pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


